 

Exhibit 10.1

 

[tv509657_ex10-1img1.jpg] 

 

PRIVATE AND CONFIDENTIAL

 

December 20, 2018

 

Douglas S. Boothe

 

Dear Doug,

 

On behalf of Akorn, Inc. we are pleased to provide you with this offer letter
setting forth the terms of your offer of employment (“Offer Letter”). It
confirms the verbal offer previously extended to you for the position of
President and Chief Executive Officer of Akorn, Inc. (the “Company”) reporting
to the Company’s Board of Directors (“Board”) with your Start Date (as defined
below). This position will be located at our corporate offices in Lake Forest,
Illinois. Your employment commencement date will be January 1, 2019 (“Start
Date”).

 

Your annualized target compensation opportunity will be as follows:

 

Annualized Compensation (Target Opportunity)

 

Annual Base Salary  $800,000         Annual Incentive Plan (Target – 100%*) 
$800,000         Annual Long-Term Incentive (Target – 350%*)  $2,800,000 

 

* Target as a percent of Annual Base Salary; Additional details are in sections
below.

 

Your Annual Base Salary will be subject to an annual review by the Board and
increase in the Board’s sole discretion.

 

Annual Incentive Plan

 

You would be eligible to participate in Akorn’s Performance Incentive Plan. As
Chief Executive Officer, your target award opportunity is equal to 100% of your
Annual Base Salary. The actual amount you will receive may be lower or higher,
depending upon your individual performance and the Company’s overall performance
during the year. In addition, you would be eligible for an incremental bonus in
the amount of 50% of Annual Base Salary if the Company exceeds key performance
targets for the year. Incentive compensation is subject to plan details and
annual Board approval of the payout.

 

[tv509657_ex10-1img2.jpg] 

 

 

 

 

[tv509657_ex10-1img1.jpg] 

 

Long-Term Incentive (Annual Equity Program)

 

You will be eligible to fully participate in the Company’s annual equity
program. Equity grants are typically made in the first half of the calendar
year. Your first full annual cycle grant would be in 2020 and would have a
target value of 350% of your Annual Base Salary. The Company’s plan gives the
Board the ability to make these awards in a number of forms: restricted stock
units, performance share units and stock options are the most common forms that
are used. The actual number of shares, units or options will be determined
pursuant to the Company’s specific valuation methodology (e.g. Black-Scholes
value for stock options).

 

All equity grants are subject to the terms and conditions of the Company’s 2017
Omnibus Incentive Plan (“Plan”) and the applicable annual grant agreements. The
annual equity program described above is based on our current design and the
Company reserves the right to change the annual equity program at any time.

 

Inducement Equity Award

 

As part of your offer of employment, within one week of your Start Date (“Award
Date”), you will be granted an initial equity award with a target value of
$4,000,000.

 

This award will be allocated as follows (with the actual number of shares,
units, or options determined pursuant to the Company’s specific valuation
methodology):

 

·$2,000,000 in restricted stock units, granted on Award Date that vest 25% on
each anniversary of the Award Date over the next four (4) years.

·$1,000,000 in non-qualified stock options, granted on Award Date that vest 25%
on each anniversary of the Award Date over the next four (4) years.

·$1,000,000 in performance stock units, granted on Award Date. These performance
share units will be subject to the achievement of financial results which for
this award is the average closing sales price of the Company’s common stock
quoted on the NASDAQ Global Select Market (or such other securities exchange on
which the shares are listed). A number of performance stock units will be
granted on the Award Date. The performance stock units will vest on the fourth
anniversary of the award date. The total number of units vesting can range from
0 to 300% of the number of performance stock units granted depending upon the
achievement outlined in the table below:

 



Percent of award vesting

on 4th anniversary

    

AKRX closing sales price

(as defined)

   0      Less than $8.00   50%     $8.00   100%     $11.00   150%     $13.00 
 200%     $15.00   300%     $20.00 



  

[tv509657_ex10-1img2.jpg] 

 

 

 

 

[tv509657_ex10-1img1.jpg] 

 

Stock Ownership Guidelines

 

You will be required to attain and hold Company stock equal to five (5) times
your Annual Base Salary at your Start Date. Under current guidelines, you will
have five (5) years from the Start Date to achieve this level of ownership.
Until the specified ownership level is met, you will be required to retain 50%
of all shared acquired upon option exercises and the vesting of restricted stock
units and performance stock units (in both cases, less shares withheld to pay
taxes or costs of exercise). The value of a share shall be measured as the
greater of the then current market price or the closing sale price of the
Company’s common stock on the acquisition date. For purposes of the ownership
guidelines, stock ownership includes: shares purchased on the open market,
shares owned jointly with, or separately, by your spouse or dependent children,
shares held in trust for you or an immediate family member, shares held through
any Company-sponsored plan, including the Employee Stock Purchase Plan, shares
obtained through the exercise of stock options and 50% of unvested restricted
shares of stock. The Company reserves the right to change the guidelines at any
time.

 

Board of Directors Membership

 

Following your Start Date, you agree to accept an appointment as a member of the
Board should the Board make such an appointment. Once you accept an appointment
as a member of the Board, at each subsequent applicable annual meeting of the
Company’s stockholders, should the Board nominate and recommend your election by
the Company’s stockholders as a director you will continue to accept the
appointment. Upon Termination for any reason, you shall resign your director
position immediately upon the request of the Board.

 

Relocation

 

We will provide you with an executive relocation program to enable your move
from New Jersey to Illinois which we agree will be complete by December 31,
2020. Given that you will be immediately residing in Illinois, to facilitate
your initial establishment here the Company will provide you with a one-time
$150,000 taxable lump sum payment above and beyond payments made in conjunction
with the executive relocation program. This payment will be made at the first
payroll date following the Start Date.

 

Other benefits

 

You will be eligible for benefits which include medical, dental, prescription
drug, vision, Smart-Choice (Akorn’s 401(k) Retirement Savings Program), flexible
spending accounts, an Employee Assistance Program, life, disability insurance
and four (4) weeks of Paid Time Off (PTO).

 

As a convenience, we would automatically enroll you in Smart Choice (Akorn’s
401(k) Retirement Savings Plan Program). We would defer four percent (4%) of
your pre-tax pay, effective the first payroll following eligibility; eligibility
is defined as the first of the month following your Start Date. Your savings
will be invested in the Fidelity Freedom Funds. You may change or discontinue
your deferment at any time and you may move your savings to different funds once
you have begun employment.

 

[tv509657_ex10-1img2.jpg] 

 

 

 

 

[tv509657_ex10-1img1.jpg] 

 

Other Terms and Conditions

 

In conjunction with the Offer Letter, the Board is offering you an Executive
Agreement (“Agreement”) a copy of which has been included. In addition to the
Agreement, you will be required to sign our Code of Ethics as a condition of
employment. This is enclosed for your reference.

 

Your employment at Akorn would be “at-will”, which means that either you or the
Company may terminate employment at any time. Nothing in this letter should be
interpreted as a contract of employment.

 

Our offer of employment will remain open for two (2) days from the date of this
letter and is contingent upon the satisfactory completion of government
employment eligibility paperwork, our receipt of acceptable references, and the
satisfactory completion of a background check. In addition, you assure us that
you are free of any contractual obligations from your current employer or former
employers that will impede your contributions to Akorn.

 

The Board is pleased to have you join Akorn as our President and Chief Executive
Officer and we look forward to working closely with you.

 

Should you agree to the terms set forth in the Offer Letter and the Executive
Agreement, we request that you sign and date the Offer Letter below and return
the executed Offer Letter and the executed copies of the Agreement.

 

Sincerely,

 

/s/ Alan Weinstein   /s/ Gregory Lawless       Alan Weinstein   Gregory Lawless
Chairman, Akorn, Inc.   Chief Human Resources Officer

 

I accept this offer of employment and understand the terms and conditions
outlined above.

 

/s/ Douglas S. Boothe   12/20/2018       Douglas S. Boothe   Date

 

[tv509657_ex10-1img2.jpg] 

 

 

 